UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1066


AFIA NOMAN-ASLAM,

                  Petitioner,

             v.

MICHAEL B. MUKASEY, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    October 21, 2008                Decided:   January 5, 2009


Before WILLIAMS, Chief Judge, and GREGORY and DUNCAN, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Anser Ahmad, AHMAD LAW OFFICES, P.C., Harrisburg, Pennsylvania,
for Petitioner.   Gregory G. Katsas, Assistant Attorney General,
Carol Federighi, Eric W. Marsteller, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Afia Noman-Aslam, a native and citizen of Pakistan,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider its prior

order,   which    denied       Noman-Aslam’s    motion      to     reopen    removal

proceedings.

              This court reviews the Board’s denial of a motion to

reconsider      with    extreme    deference        and    only     for    abuse    of

discretion.      8 C.F.R. § 1003.2(a) (2008); Jean v. Gonzales, 435

F.3d 475, 481 (4th Cir. 2006); Stewart v. INS, 181 F.3d 587, 595

(4th Cir. 1999).        The Board’s broad discretion will be reversed

only if its decision “lacked a rational explanation, departed

from established policies, or rested on an impermissible basis.”

Jean, 435 F.3d at 483 (internal quotation marks and citations

omitted).

              Noman-Aslam presents no argument relevant to whether

the   Board    abused    its    discretion     in    denying      her     motion   for

reconsideration.          Therefore,    we     find       the     issue    has     been

abandoned on appeal.       Fed. R. App. P. 28(a)(9)(A); United States

v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004) (“It is a

well settled rule that contentions not raised in the argument

section of the opening brief are abandoned.”); Yousefi v. INS,

260 F.3d 318, 326 (4th Cir. 2001) (stating failure to raise an

issue in an opening brief results in abandonment of that issue).

                                        2
               To   the     extent      that        Noman-Aslam’s       brief     can     be

construed to challenge the Board’s alternative holding that the

motion     should     be   denied    as    a       second    and   untimely     motion    to

reopen proceedings, the claim fails.                          An alien may file one

motion to reopen within ninety days of the entry of a final

order    of    removal.      8   U.S.C.        § 1229a(c)(7)(A),         (C)    (2006);    8

C.F.R. § 1003.2(c)(2) (2008).               We review the Board’s denial of a

motion to reopen for abuse of discretion.                       8 C.F.R. § 1003.2(a);

INS   v.      Doherty,     502   U.S.     314,       323-24    (1992);    Nibagwire       v.

Gonzales, 450 F.3d 153, 156 (4th Cir. 2006).                            This court will

reverse a denial of a motion to reopen only if the denial is

“arbitrary, capricious, or contrary to law.”                        Barry v. Gonzales,

445   F.3d     741,   745    (4th    Cir.      2006)        (internal   quotations       and

citation omitted).

               In denying the motion on this alternative reasoning,

the Board did not abuse its discretion.                        Construed as a motion

to reopen, the motion was plainly numerically barred; the Board

denied the first motion to reopen less than three weeks before

the motion was filed.            Moreover, as the Board noted, the motion

was also time-barred, as it was filed almost five months after

the Board affirmed the immigration judge’s order of removal.

               For the foregoing reasons, we deny the petition for

review for the reasons stated by the Board.                         See In re: Noman-

Aslam (B.I.A. Nov. 30, 2007).                      We dispense with oral argument

                                               3
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                 PETITION DENIED




                               4